La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
¿Impide el inciso (f) del Art. 2A de la Ley de Reclama-ciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sec. 3077a(f), que la notificación al Secretario de Justicia re-querida por dicho artículo pueda tener el efecto de inte-rrumpir el término prescriptivo estatuido en el inciso (2) del Art. 1868 del Código Civil, 31 L.P.R.A. sec. 5298(2)?
HH

Los hechos

El 8 de septiembre de 1988 el Sr. José Antonio Zam-brana Maldonado presentó una demanda en la que re-clamó cincuenta mil dólares ($50,000) en concepto de da-ños y perjuicios contra el Estado Libre Asociado. Alegó que el 9 de julio de 1987 se encontraba conduciendo su vehículo *746por la carretera Núm. 10 entre el barrio Río Arriba y el pueblo de Utuado, cuando de pronto sintió detonaciones de armas de fuego provenientes de un vehículo que le perseguía. En dicha balacera su vehículo recibió varios im-pactos, aunque él resultó ileso. El ataque a tiros lo realiza-ron agentes de custodia de la Administración de Corrección que lo confundieron con un confinado que se había evadido de una institución penal. También alegó que, como conse-cuencia de este incidente, “estuvo nervioso y desorientado por espacio de varios meses, por lo que no fue hasta el día 2 de diciembre de 1987 que reclamó y notificó al Estado Libre Asociado de Puerto Rico por los daños sufridos”.
El 6 de diciembre de 1988 el Estado presentó una mo-ción titulada Moción de Desestimación y/o Sentencia Su-maria, mediante la cual alegó que la acción estaba pres-crita a tenor con lo dispuesto en el Art. 1868 del Código Civil, supra. Argüyó que la causa de acción surgió el 9 de julio de 1987 y que la demanda se presentó aproximada-mente un (1) año y tres (3) meses después, el 8 de septiem-bre de 1988.
El 4 de enero de 1989 el demandante, señor Zambrana Maldonado, presentó su réplica la cual acompañó con una copia de un Memorando de 2 de diciembre de 1987 —dirigido al Secretario de Justicia— y de los documentos del correo que reflejan que dicho memorando lo envió por correo certificado con acuse de recibo y que éste fue recibido. En dicho memorando el demandante expresó que lo estaba enviando en cumplimiento con el Art. 2A de la Ley Núm. 104, supra. Específicamente indicó que le está notificando al Estado “la siguiente reclamación”. Luego de esta aseveración, procedió a informar su nombre, dirección, la fecha y el sitio donde ocurrieron los hechos, los daños sufridos, la causa y naturaleza de éstos, y una lista de posibles testigos. También aseveró que la notificación se estaba haciendo en ese momento “ya que el señor Zam-*747brana Maldonado se encontraba afectado gravemente de sus nervios, lo que le impidió visitar la oficina de un abo-gado para iniciar este trámite”. En la moción el deman-dante argumentó que la notificación enviada al Secretario de Justicia evidenció su intención de ejercitar su derecho e hizo saber al Estado que éste era el sujeto pasivo de la obligación. Argüyó, además, que el inciso (f) del Art. 2A de la Ley de Reclamaciones y Demandas contra el Estado, supra, no puede interpretarse como que excluye la notifi-cación al Secretario de Justicia como mecanismo de inte-rrupción del término prescriptivo. Expresó que [l]o que verdaderamente quiere decir el inciso (f) ... es que el tér-mino para demandar al E.L.A. en daños y perjuicios por culpa o negligencia sigue siendo un año. Que no se ha re-ducido a noventa (90) días”. Continuó argumentando que el Art. 2A, supra, no considera el aspecto de la interrupción de los términos prescriptivos y que el requisito de notifica-ción establecido en dicho artículo es enterámente compatible con el Art. 1873 del Código Civil, 31 L.P.R.A. sec. 5303.(1)
El 25 de enero de 1989 el Estado presentó oposición a dicha réplica. Argumentó que la notificación al Estado que requiere el Art. 2A de la Ley de Reclamaciones y Deman-das contra el Estado, Ley Núm. 104, supra, 32 L.P.R.A. sec. 3077a, sólo persigue el propósito de dar al primero aviso extrajudicial de la existencia de una posible causa de acción en su contra por daños "'de modo que pueda activar sus recursos de investigaciones prontamente, antes de que desaparezcan los testigos y las pruebas objetivas en orden a la preparación de una adecuada defensa contra la recla-mación o transacción adecuada de la misma, cuando proceda Rivera de Vincenti v. E.L.A., 108 D.P.R. 64, 69 *748(1978). Interpretó que “la notificación al Estado no sólo no puede reducir el término de demandar al Estado Libre Aso-ciado de Puerto Rico en daños y perjuicios por culpa o ne-gligencia a noventa días, sino que tampoco puede exten-derlo a un año y noventa (90) días y mucho menos interrumpirlo”. El 20 de agosto de 1990 el demandante presentó un memorando de derecho con el cual acompañó varios documentos. Entre éstos había una comunicación de 20 de enero de 1988 del Secretario Auxiliar de Litigios dirigida al representante legal del demandante, en la que se solicitaba, a los fines de dar cumplimiento estricto a lo dis-puesto en el Art. 2A de la Ley de Reclamaciones y Deman-das contra el Estado, supra, “el nombre y dirección de la facilidad o consultorio médico donde fueron atendidos los reclamantes”. También incluyó la contestación a dicha mi-siva de 11 de febrero de 1988, mediante la cual el deman-dante envió la información. El 13 de septiembre de 1990 el Estado presentó réplica al memorando de derecho. El 11 de abril de 1991 el foro de instancia declaró sin lugar la soli-citud del Estado, resolviendo “que la notificación cursada al señor Secretario de Justicia tuvo el efecto de interrum-pir el término prescriptive”. No conforme con esta resolu-ción, el Estado presentó ante nos escrito de certiorari.
El 14 de junio de 1991 ordenamos a la parte deman-dante recurrida mostrar causa por la cual no deberíamos expedir el recurso y revocar la resolución emitida por el Tribunal Superior, Sala de Utuado, el 11 de abril de 1991, mediante la cual éste se negó a desestimar la demanda. El demandante recurrido ha comparecido y, estando en posi-ción de decidir así, procedemos a hacerlo sin ulteriores procedimientos.
*749I — ( I — I

La interpretación de las leyes

Al interpretar una ley, nuestra función primordial consiste en lograr que prevalezca su propósito legislativo. García Pagán v. Shiley Caribbean, Etc., 122 D.P.R. 193 (1988); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985). Es por eso que el análisis de la ley debe hacerse teniendo en mente los fines que ésta persigue y de forma tal que la ley se ajuste a la política pública que la inspira. En el proceso de interpretación no debemos desvincularla del problema cuya solución persigue, pues tenemos “el deber de hacer que el derecho sirva propósitos útiles y evitar una interpretación tan literal que lleve a resultados absurdos”. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 409 (1988). Véanse: Passalacqua v. Mun. de San Juan, supra; R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Caps. 36, 39 y 40. “El medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla.” Art. 19 del Código Civil, 31 L.P.R.A. sec. 19.
Cabe señalar, además, que la interpretación de una disposición específica de una ley requiere que consideremos el estatuto en su totalidad como “parte de un todo coherente y armónico —el ordenamiento jurídico ...”. G. García Valdecasas, Parte general del Derecho Civil español, Madrid, Ed. Civitas, 1983, pág. 111. “Esto significa que toda ley debe ser examinada y comparadas sus partes, de suerte que sean hechas consistentes y tengan efecto. Para ello, deben interpretarse las diferentes secciones, las unas en relación con las otras ....” Bemier y Cuevas Segarra, op. cit., Cap. 44, pág. 315. Pueblo en interés menor L.R.R., 125 *750D.P.R. 78 (1989); Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989). También hay que tomar en consideración leyes o disposiciones in pari materia o complementarias que puedan ayudar a esclarecer cuál ha sido la verdadera in-tención legislativa. Art. 18 del Código Civil, 31 L.P.R.A. sec. 18; Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990); Riley v. Rodríguez Pacheco, supra. “Las leyes deben interpretarse y aplicarse a tono con el propósito social que las inspira. No debemos desvincularlas del problema hu-mano cuya solución persiguen.” Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589, 595 (1989); Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759 (1990).
HH i — I HH

La prescripción extintiva o liberatoria y su interrupción

En nuestra jurisdicción civilista, distinta a aquellas donde priva el (common law), “la prescripción no es materia procedimental, es materia sustantiva, objeto de tratamiento específico por nuestro Código Civil, Arts. 1840-1874, 31 L.P.R.A. secs. 5261-5304”. Febo Ortega v. Tribunal Superior, 102 D.P.R. 405, 407 (1974). Véase, también, Arts. 39-42 y 44-49 del Código de Enjuiciamiento Civil, 32 L.P.R.A. secs. 253-256 y 258-263.
El inciso (2) del Art. 1868 del Código Civil, supra, dispone que el plazo prescriptivo de las acciones para exigir responsabilidad por las obligaciones derivadas de la culpa o negligencia, Art. 1802 del Código Civil, supra, comienza a contar a partir del momento en que el agraviado tuvo conocimiento del daño. Rivera Encarnación v. E.L.A., 113 D.P.R. 383 (1982). El Art. 1869 del Código Civil, 31 L.P.R.A. sec. 5299, a su vez establece que cuando no exista disposición especial que otra cosa provea, el término prescriptivo para toda clase de acciones se contará desde el día *751en que pudieran ejercitarse. Sobre este particular, la norma que rige en el sistema de derecho común es igual.(2)
La prescripción extintiva o liberatoria es una institución que “se basa en el imperativo de castigar la inercia en el ejercicio de los derechos y asegurar así el tráfico jurídico, ‘el señorío de las cosas’, al evitar litigios difíciles de adjudicar por la antigüedad de las reclamaciones”.(3) De Jesús v. Chardón, 116 D.P.R. 238, 243 (1985); H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X; M. Albaladejo, Derecho Civil, lOma ed., Barcelona, Librería Bosch, 1989, T. I, Vol. 2, See. 107, págs. 493-534. De acuerdo con Diez-Picazo, “la razón última de la prescripción radica en la espera a que razonablemente puede ser sometido el deudor o sujeto pasivo”.(4)
 De otra parte, la interrupción estatuida en el Art. 1873 del Código Civil, supra, “es la manifestación in-equívoca de quién [sic], amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo”. Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966); De Jesús v. Chardón, supra, págs. 246-247; Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 477 (1980); Durán Cepeda v. Morales Lebrón, 112 D.P.R. 623, 625 (1982). Como se podrá observar, la prescripción es un fenómeno basado en la inercia, mien-tras que la interrupción está fundada en la actividad, la ruptura de esa inercia. De acuerdo a Orozco Pardo, la “in-terrupción, suspensión y renuncia, son los componentes *752que hacen justa y moral a la prescripción”. G. Orozco Pardo, La interrupción de la prescripción extintiva en el derecho civil, Granada, Universidad de Granada, 1986, Cap. III, pág. 59. Cabe señalar “que la prescripción extin-tiva está basada en una presunción ‘iuris tantum’ de aban-dono, que admite prueba en contra, la existencia de una voluntad manifestada y probada, contraria a la prescrip-ción, destruye aquella presunción, quedando impedida su consumación”. Orozco Pardo, op. cit., Cap. V, pág. 193. Véase, también, J.M. Manresa y Navarro, Comentarios al Código Civil Español, 5ta ed. rev., Madrid, Ed. Reus, 1951, T. XII, pág. 959.
En conformidad con el Art. 1873 del Código Civil, supra, para que la interrupción extrajudicial surta efecto, la reclamación o pretensión tiene que ser dirigida al sujeto pasivo del derecho y debe ser recibida por éste. Díaz de Diana v. A.J.A.S. Ins. Co., supra, pág. 476. La reclamación, “aunque por regla general ... corresponde al titular del derecho, el representante voluntario o legal del titular puede formular la reclamación e interrumpir así la prescripción”. Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823, 827 (1986). En cuanto a la forma del acto de la reclamación, Diez-Picazo nos dice:
La Ley no exige, en este punto, ninguna forma especial y donde la ley no distingue tampoco debemos nosotros distinguir. En cualquier forma que sea hecha la reclamación posee valor interruptivo. ... En todo caso, se podrá plantear un problema de prueba —de la existencia de la reclamación y de su fecha-pero no un problema de forma.(5)
Albaladejo a su vez expresa:
... [E]ntre el mero recordatorio de una deuda, sin ninguna dosis de reclamar su pago, y el puro acto de simplemente exigir de forma inexorable éste, hay una serie de posibilidades inter-*753medias, en las que debe entenderse que hay reclamación —y, por tanto, interrupción de la prescripción— siempre que la con-ciencia social estime que se trata de una conducta en la que, con más o menos suavidad y de forma más o menos tajante o apremiante, se muestre la decisión de obtener el pago.(6)
En cuanto al número de veces en que se puede ejercitar el derecho a interrumpir una acción, Diez-Picazo es de la opinión que “nada se opone a que los derechos prescriptibles sean indefinidamente prolongados, sin límite alguno de tiempo, mediante sucesivas reclamaciones del titular o mediante sucesivos reconocimientos del sujeto pasivo o mediante ambas cosas conjuntamente”.(7)
IV

La responsabilidad del Estado por las actuaciones de sus funcionarios, agentes y empleados, y el requisito de la noti-ficación al Estado

En Puerto Rico, con relación a los daños causados por las actuaciones del Estado a través de sus funcionarios, agentes y empleados, hemos adoptado una fórmula mixta que permite, en forma general pero con ciertas exclusiones específicas, que se demande al Estado.
La ley conocida por la Ley de Reclamaciones y Deman-das contra el Estado, Ley Núm. 104, supra, es la que re-gula las reclamaciones judiciales contra el Estado.(8) Esta ley está inspirada en el deseo de que el Estado pueda ser demandado cuando cualquier ciudadano entienda que tiene una buena y justa causa de acción, y que sea el Poder *754Judicial el que determine la validez y las suficiencias de las alegaciones que se formulan contra el Estado.
La Ley Núm. 104, supra, enmendó también el Art. 1803 del Código Civil, 31 L.P.R.A. sec. 5142, de forma tal que quedara eliminada de éste la distinción que se hacía entre los actos realizados por un agente especial y los realizados por funcionarios, agentes o empleados a quienes propiamente correspondía la gestión practicada. Dispuso que el Estado sería responsable en las mismas circunstancias y condiciones que un ciudadano particular. Antes de la enmienda, el Estado sólo respondía si el daño había sido causado por un agente especial, no cuando había sido causado por el funcionario a quien propiamente correspondía la gestión practicada, en cuyo caso sólo respondía el funcionario en cuestión, según el Art. 1802 del Código Civil, supra. En otras palabras, con anterioridad a la Ley Núm. 104, supra, el funcionario era el que respondía por los daños que ocasionaba. Rivera v. Pueblo, 65 D.P.R. 983 (1946). La Ley Núm. 104, supra, vino a beneficiar tanto al ciudadano perjudicado como al funcionario. Su intención es que el Estado responda por los actos y las omisiones de los funcionarios y agentes especiales "en las mismas circunstancias y condiciones en que sería responsable un ciudadano particular”,(9) siempre y cuando se cumpla con las condiciones que impone la ley.
Siguiendo una trayectoria de interpretación liberal en relación con la autorización a los ciudadanos para presen-tar reclamaciones contra el Estado por actuaciones de fun-cionarios, agentes o empleados, en Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964), expresamos que bajo “el estado actual de nuestra Ley y nuestra jurisprudencia [no] se pued[e] hacer una válida distinción entre la responsabi-lidad de una persona particular y el Estado cuando se trata *755de un daño causado por negligencia”, claro está, dentro de las limitaciones y exclusiones de responsabilidad del Es-tado establecidas por la Ley Núm. 104, supra.
El Art. 2A(c) de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3077a(c), requiere que para que se pueda presentar una reclamación por daños a la persona o a la propiedad contra el Estado, se haga una notificación previa por escrito al Secretario de Justicia “dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama”. En dicha notificación hay que hacer constar “la fecha, sitio, causa y naturaleza general del daño sufrido, los nombres y direcciones de sus testigos, y la dirección del reclamante, así como el sitio donde recibió tratamiento médico en primera instancia”. Art. 2A(a) de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3077a(a).
Los propósitos del requisito de la notificación previa son:
... 1— proporcionar a estos cuerpos políticos la oportunidad de investigar los hechos que dan origen a la reclamación; 2— desalentar las reclamaciones infundadas; 3— propiciar un pronto arreglo de las mismas; 4— permitir la inspección inme-diata del lugar del accidente antes de que ocurran cambios; 5— descubrir el nombre de las personas que tienen conocimiento de los hechos y entrevistarlas mientras su recuerdo es más confia-ble; 6— advertir a las autoridades municipales de la existencia de la reclamación para que se provea la reserva necesaria en el presupuesto anual; y, 7— mitigar el importe de los daños sufri-dos mediante oportuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitali-zar al perjudicado. Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963).
Con relación a este requisito de notificación previa al Estado, estatuido en el Art. 2A de la Ley de Reclamaciones y Demandas contra el Estado, supra, también hemos seguido la misma trayectoria liberalizadora. Hemos re-*756suelto que “si bien es requisito de cumplimiento estricto, no alcanza calidad de condición precedente jurisdiccional”, Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 359 (1977); que éste es renunciable; que si existe una aseguradora a quien pueda demandarse directamente no hay que cumplir con éste, Cortés Román v. E.L.A., 106 D.P.R. 504, 516 (1977); que la iniciación de la acción judicial por el municipio o Estado dentro del término establecido por la ley para la notificación, la hace inoperante, Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175, 179 (1968); y que “donde el riesgo de que la prueba objetiva pueda desaparecer es mínimo, donde hay constancia efectiva de la identidad de los testi-gos y donde el Estado, por tanto, puede fácilmente investi-gar y corroborar los hechos alegados en la demanda que se radique —no es de aplicación inexorable” el requisito de notificación previa. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 815 (1983).
Finalmente, en Passalacqua v. Mun. de San Juan, supra, pág. 629, “enfatizamos que no extenderíamos sin sen-tido crítico el requisito de la notificación; que Teístas con-diciones limitativas del derecho de las personas a solicitar reparación deben interpretarse restrictivamente’, y que ‘[n]o hay razón alguna para distinguir en el caso de los cuerpos políticos, pues conocida es la tendencia prevale-ciente a exigirles responsabilidad en la misma forma y ex-tensión que a las personas naturales’ ”. (Énfasis suplido y escolio omitido.) Véase Insurance Co. of P.R. v. Ruiz, supra, a la págs. 178, 179.
Todo esto requiere, en correcta hermenéutica jurídica, que una disposición estatutaria que de alguna forma limite el derecho de los perjudicados a solicitar indemnización, debe examinarse restrictivamente. Flores Román v. Ramos González, 127 D.P.R. 601 (1990); Vázquez Negrón v. E.L.A., 109 D.P.R. 19 (1979); Insurance Co. of PR. v. Ruiz, supra.
Con todos estos principios legales en mente, pasemos *757ahora analizar e interpretar el inciso (f) del Art. 2A de la Ley Núm. 104, supra.
V

Interpretación del inciso (f) del Art. 2A de la Ley de recla-maciones y Demandas contra el Estado

 El inciso (f) del Art. 2A de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104, supra, dis-pone:
Esta sección no modificará en forma alguna, para aquellos reclamantes que cumplan con sus disposiciones, el término prescriptivo fijado por el inciso (2) de la see. 5298 del Título 31.
El inciso (2) del Art. 1868 del Código Civil, supra, dispone:
Prescriben por el transcurso de un (1) año:
(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negli-gencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.
A pesar de que la Ley de Reclamaciones y Demandas Contra el Estado se aprobó en 1955, no fue hasta el 1961 que mediante la Ley Núm. 121 de 24 de junio se enmendó ésta para añadir el requisito de notificación previa al Art. 2A, supra. Este artículo proviene del Art. 96 de la Ley Municipal del 1960, Ley Núm. 142 de 21 de julio de 1960, 21 L.P.R.A. ant. sec. 1603, que aparentemente fue tomado en gran parte de las Secs. 50-e y 50-i de la Ley Municipal de Nueva York. 23 McKinney’s General Municipal Law Secs. 50-e y 50-i (1986); Informe de la Comisión de lo Judicial de la Cámara de Representantes sobre el P. de la C. 492 de 12 de abril de 1966; Passalacqua v. Mun. de San Juan, supra, pág. 629.
*758Del Informe, supra, se desprende que el propósito que animó la aprobación del Art. 2A para la Ley Núm. 104, supra, fue el siguiente:
El propósito de la medida es el de fijar un término durante el cual deberán notificarse las reclamaciones de cualquier clase contra el Estado Libre Asociado de Puerto Rico por daños a la persona o la propiedad causados por culpa o negligencia del Estado, siguiendo el principio de la previa notificación ya esta-blecido en cuan[t]o a acciones de igual naturaleza contra los municipios en virtud del Artículo 96 de la Ley Núm. 142 de 21 de julio de 1960, que establece un Sistema de Gobierno Local para los Municipios de Puerto Rico.
El término para radicar acciones de este tipo es de un año a partir de la fecha en que ha ocurrido el alegado daño. En mu-chos casos y por diversas razones, las acciones se radican cuando ya está para finalizar el término y ocurre que el Estado, por el tiempo transcurrido desde que ocurrieron los alegados daños, se encuentra con problemas de falta de información o información deficiente en cuanto a los hechos y aún con la cir-cunstancia de la reorganización de una agencia o dependencia como resultado de lo cual se han extraviado los récords que hacen referencia al accidente u origen de los daños, así como con el movimiento de testigos presenciales, cuyo paradero se ignora al momento en que se notifica de la acción, todo ello en perjuicio de la oportunidad amplia que debe tener el Estado para hacer las alegaciones correspondientes y establecer las de-fensas en estos casos.
Se fija un término de 90 días a partir del momento en que se tenga conocimiento de los daños que se reclaman para que la parte interesada notifique por escrito al Secretario de Justicia, por correo certificado o por diligenciamiento personal o en cual-quier otra forma fehaciente, especificando fecha, sitio, causa y naturaleza general del daño sufrido, nombres y direcciones de testigos así como la dirección del reclamante y sitio donde reci-bió tratamiento médico en primera instancia. En el caso de me-nores de edad o de personas sujetas a tutela, el representante legal vendrá obligado a cumplir con el requisito de notificación dentro de los 90 días, pero se dispone que si dicho represen-tante legal no cumpliere con el requisito, podrá hacerlo el me-nor o la persona sujeta a tutela. Se dispone que no se podrá iniciar acción judicial alguna contra el Estado por daños causa-dos por su culpa o negligencia si no se ha cumplido antes con el requisito de notificación e igualmente se establece que cuando se cumpla con el requisito de notificación el término para iniciar la *759acción es el que dispone la ley como se ha expresado anteriormente. (Énfasis suplido.) Informe, supra, págs. 1-2.
Al aprobarse la Ley Núm. 104, supra, originalmente, se estableció específicamente que para las acciones allí autorizadas regirían los términos fijados en las leyes aplicables. Art. 8 (32 L.P.R.A. sec. 3083). Ahora bien, al añadirse el Art. 2A, supra, se dispuso, en el inciso (e), que no se podría iniciar una acción contra el Estado si antes no se cumplía con el requisito de la notificación previa. Se creó, pues, un aparente conflicto entre el inciso (e) y los Arts. 1868 y 1869 del Código Civil, supra. El inciso (e) creó la incertidumbre de si el término prescriptivo comenzaba a transcurrir desde que el agraviado tuvo conocimiento de los daños (Art. 1868) o desde que se podía ejercitar la acción (Art. 1869), o sea, desde que se hacía la notificación, ya que la notificación es un requisito para poder iniciar la acción. El inciso (f) aclaró la situación al establecer que el cumplimiento con los requisitos establecidos por este artículo, “no modificará, en forma alguna”, el término prescriptivo de un (1) año fijado por el Art. 1868 del Código Civil, supra. El término prescriptivo comienza a transcurrir desde que el agraviado tuvo conocimiento de los daños, independientemente de que no se pueda iniciar la acción hasta que se haga la notificación.
También cabe señalar que el Art. 2A, supra, no hace mención del efecto que tendrá el cumplimiento con el requisito de notificación previa sobre el Art. 1873 del Código Civil, supra, que regula la interrupción del término prescriptivo de las acciones. La Ley Núm. 104, supra, no limita el derecho de un perjudicado a interrumpir el término prescriptivo de una acción contra el Estado en daños . El inciso (f) del Art. 2A, supra, no tiene ni puede tener este efecto. El Art. 2A, supra, es una limitación al derecho de los perjudicados a solicitar indemnización de parte del Estado, y como tal, debe ser interpretado restrictivamente. *760Por lo tanto, nada impide que junto con la notificación pre-via al Secretario de Justicia que exige el Art. 2A, supra, se incluya la reclamación interruptora del Art. 1873 del Có-digo Civil, supra. Esta interpretación no sólo es cónsona con el propósito de la Ley Núm. 104, supra, de que el Es-tado responda bajo las mismas circunstancias, forma y ex-tensión que a las personas naturales, sino que también armoniza con las figuras jurídicas de la prescripción e interrupción.
VI

Aplicación del Derecho a los hechos del caso

Pasemos ahora a examinar la notificación que el deman-dante Zambrana Maldonado cursó al Secretario de Justicia. Si en la notificación Zambrana Maldonado se li-mitó a informar, entonces el término prescriptivo no quedó interrumpido, pues esto constituiría mera información, no “la manifestación inequívoca de quién, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo”. Feliciano v. A.A.A., supra. Al analizar la comu-nicación enviada al Secretario de Justicia, debemos tener presente que la norma con respecto a la interrupción es que “[e]n cualquier forma que sea hecha la reclamación posee valor interruptivo”(10) y que “nada se opone a que los derechos prescriptibles sean indefinidamente prolongados mediante interrupciones extrajudiciales sucesivas”.(11)
La notificación previa al Secretario de Justicia fue he-cha por el “abogado de la parte reclamante”, y en ella el señor Zambrana Maldonado expresó que estaba notifi-cando “la siguiente reclamación”. Luego procedió a indicar, entre otras cosas, la fecha y el sitio donde ocurrieron los *761hechos, los daños sufridos y la causa y naturaleza de éstos. Aunque esto dista mucho de ser un modelo de reclamación interruptiva, analizada en su totalidad y de forma liberal, esta comunicación expresa la voluntad inequívoca del se-ñor Zambrana Maldonado de ejercer su derecho a que el Estado le resarza por los daños sufridos.
Habiéndose interrumpido el término prescriptive me-diante reclamación extrajudicial, la acción del demandante Zambrana Maldonado contra el Estado no estaba prescrita.
Por todo lo antes expuesto, se expide el auto solicitado y se dictará sentencia confirmando la resolución emitida por el Tribunal Superior, Sala de Utuado, el 11 de abril de 1991 y devolviendo el caso al foro de instancia para que conti-núen los procedimientos de forma compatible con esta opinión.
El Juez Asociado Señor Negrón García disiente con opi-nión escrita. El Juez Asociado Señor Rebollo concurre con el resultado sin opinión escrita.

(1) El Art. 1873 del Código Civil, 31 L.P.R.A. sec. 5303, dispone:
“La prescripción de las acciones se interrumpe por su ejercicio ante los tribuna-les, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor.”


(2) “The statute of limitation, where applicable, runs from the time of accrual of the cause of action. A cause of action generally accrues when the complainant is at liberty to sue E. McQuillin, The Law of Municipal Corporations, 3ra ed., Illinois, Callaghan and Company, 1982, Vol. 17, Sec. 49.08, pág. 142.


(3) Para una discusión relacionada con la tesis de que la prescripción extintiva no afecta al derecho sino a la acción de reclamarlo, véase J. Puig Brutau, Funda-mentos de Derecho Civil, Barcelona, Ed. Bosch, 1979, T. I, Vol. 1,2da parte, Cap. XIV, Sec. 3, págs. 847-857.


(4) L. Diez-Picazo, La Prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, Cap. IV(2), pág. 40.


(5) Diez-Picazo, op. cit., Cap. 11, Sec. 4, pág. 131.


(6) (Énfasis suprimido.) M. Albaladejo, Comentario al Artículo 1.973 del Código Civil, 61 Rev. Der. Priv. 987, 989 (1977).


(7) (Escolio omitido.) Diez-Picazo, op. cit., pág. 95.


(8) Para un recuento histórico sobre el desarrollo de la doctrina de inmunidad soberana y un contraste entre el concepto civilista y el del derecho común, véase la opinión disidente en parte y concurrente en parte del Juez Asociado Señor Rigau en Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979).


(9) Art. 1803 del Código Civil, 31 L.P.R.A. sec. 5142.


(10) Diez-Picazo, op. cit, pág. 131.


(11) Albaladejo, supra.